     Case 2:18-cv-00103-DPM-PSH Document 145 Filed 03/10/21 Page 1 of 2



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                       DELTA DIVISION

REGINALD DUNAHUE
ADC #106911                                                   PLAINTIFF

v.                     No. 2:18-cv-103-DPM-PSH

WENDY KELLEY, Director, Arkansas
Department of Correction, et al.                         DEFENDANTS

                                 ORDER
      On de nova review, the Court adopts Magistrate Judge Harris's
partial recommendation, Doc. 139, as supplemented and overrules
Dunahue's objections, Doc. 140 & 143. FED. R. CIV. P. 72(b)(3). To the
extent Dunahue seeks summary judgment, his motion is premature.
Doc. 136.
      Dunahue says his motion should have been read as another
motion for preliminary injunctive relief rather than one for summary
judgment, Doc. 141. His objections probe the familiar Dataphase factors
for preliminary injunctions. Dataphase Systems, Inc. v. CL Systems, Inc.,
640 F.2d 109, 112 (8th Cir. 1981). As the Court has previously stated,
courts must view prisoners' requests for injunctive relief "with great
caution because judicial restraint is especially called for in dealing with

the complex and intractable problems of prison administration." Goff
v. Harper, 60 F.3d 518, 520 (8th Cir. 1995) (quotation omitted). Further,
    Case 2:18-cv-00103-DPM-PSH Document 145 Filed 03/10/21 Page 2 of 2



the "burden of demonstrating that a preliminary injunction is
warranted is a heavy one where, as here, granting the preliminary
injunction will give plaintiff substantially the relief it would obtain after
a trial on the merits." Dakota Industries, Inc. v. Ever Best Ltd., 944 F.2d
438, 440 (8th Cir. 1991). Viewed with this caution, Dunahue's motion
still doesn't show that irreparable harm is likely without a preliminary
injunction. To the extent he seeks that relief, his motion, Doc. 136, is
therefore denied without prejudice. Defendants' motion to stay, Doc.
138, and Dunahue's motion to correct the docket, Doc. 141, are denied
as moot.
     So Ordered.


                                   D .P. Marshall Jr.
                                   United States District Judge




                                     -2-
